Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000482
                                                      06-JUN-2012
                                                      11:30 AM



                       NO. SCPW-12-0000482

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                WILLIAM S. ELLIS JR., Petitioner,

                               vs.

     CIRCUIT COURT OF THE SECOND CIRCUIT, STATE OF HAWAI#I,
                          Respondent.


                       ORIGINAL PROCEEDING
                    (CIVIL NO. 05-1-0232(2))

           ORDER GRANTING PETITION FOR WRIT OF MANDAMUS
  (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ. and
     Circuit Judge Crandall, in place of Duffy, J. recused)

          Upon consideration of petitioner William S. Ellis Jr.’s

petition for a writ of mandamus and the papers in support, it

appears that the appeal in Civil No. 05-1-0232 of HRCP 54(b)

judgments entered on September 16, 2011 and October 13, 2011 on

some of the parties’ claims did not divest the circuit court of

jurisdiction over the remainder of Civil No. 05-1-0232.    The

circuit court has jurisdiction and had jurisdiction, on April 25,

2012, to hear motions for entry of judgment on claims and cross-

claims for which an appeal of a prior judgment on such claims was

dismissed by the ICA on January 17, 2012.    The circuit court’s

April 25, 2012 ruling to the contrary was incorrect as a matter
of law.   See Territory v. Damon, 44 Haw. 557, 563, 356 P.2d 386,

390 (1960) (“[W]hen an appeal is taken from [an HRCP 54(b)

judgment], the trial court is divested of jurisdiction with

respect to the claim as to which the judgment was entered but it

retains jurisdiction over the remainder of the case.”).

Therefore,

          IT IS HEREBY ORDERED that the answer provision of HRAP

21(c) is suspended pursuant to HRAP 2.

          IT IS FURTHER ORDERED that the petition for a writ of

mandamus is granted.   In Civil No. 05-1-0232, the circuit court

shall hear -- on August 22, 2012 or prior thereto, if feasible --

the parties’ February 27, 2012 and April 3, 2012 motions for

entry of judgment.

          DATED: Honolulu, Hawai#i, June 6, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Virginia L. Crandall




                                 2